Case 5:20-cv-00569-MWF-KK Document 11-2 Filed 04/03/20 Page 1 of 3 Page ID #:57




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Christopher A. Seabock, Esq., SBN 279640
   4     8033 Linda Vista Road, Suite 200
         San Diego, CA 92111
   5     (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
   6
         Attorneys for Plaintiff
   7
   8
                                   UNITED STATES DISTRICT COURT
   9
                                   CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Raul Uriarte-Limon,                     Case No. 5:20-cv-00569-MWF-KK
  12               Plaintiff,
                                                 Declaration of Russell C. Handy in Support of
  13       v.                                    Plaintiff’s OSC Response re: Supplemental
                                                 Jurisdiction
  14     Wendy C. Foley;
         Kevin W. Haynes;
  15     Country Farm Supply, a California
         Corporation; and Does 1-10,
  16
                   Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                             1

       Handy Dec                                           Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11-2 Filed 04/03/20 Page 2 of 3 Page ID #:58




   1
                                  RUSSELL C. HANDY DECLARES:
   2
       1. I am licensed to practice law in the State of California and before this Court. I am
   3
          an attorney with the Center for Disability Access and represent Plaintiff and, in
   4
          that capacity, am familiar with the contents herein and if called and duly sworn,
   5
          could competently testify to them.
   6
       2. Based on our own audit of our cases, neither our firm, nor any of the attorneys
   7
          within the firm, would qualify as a high-frequency litigant as that term is defined
   8
          by 425.55(b)(2) of the California Code of Civil Procedure.
   9
       3. While the Center for Disability Access—a for profit law firm—and its attorneys
  10
          have represented as attorney of record 10 or more high-frequency litigant
  11
          plaintiffs, as defined by California Civil Code section 425.55 subsection b
  12
          paragraph 1, those cases almost uniformly result in settlement, favorable
  13
          judgment, or other favorable result and, therefore, are excluded from the
  14
          assessment.
  15
       4. For the cases that have been dismissed on the basis of mootness, i.e., where the
  16
          requested ADA injunctive relief was obtained while the case was ongoing, these
  17
          qualify as a “favorable result” and are, also, excluded from the assessment.
  18
       5. Within the last 12 months, we have suffered only a few losses on the merits. We
  19
          have not, though, reached the threshold of suffering these losses for 10 high-
  20
          frequency plaintiffs. We do not, therefore, meet the definition of a high-frequency
  21
          litigation under CCP 425.55(b)(2).
  22
       6. Further, our most recent audit of the orders to show cause regarding
  23
          supplemental jurisdiction shows more than 280 orders issued in the Central
  24
          District since August 8, 2019.
  25
       7. I declare under penalty of perjury of the laws of the State of California and the
  26
          United States that the foregoing is true and correct to the best of my knowledge.
  27
  28




                                                 2

       Handy Dec                                                 Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11-2 Filed 04/03/20 Page 3 of 3 Page ID #:59




   1   Dated: April 3, 2020               CENTER FOR DISABILITY ACCESS

   2                                      By: /s/ Russell C. Handy
   3                                      Russell C. Handy
   4                                      Attorneys for Plaintiff

   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                         3

       Handy Dec                                       Case No.: 5:20-cv-00569-MWF-KK
